          Case 1:13-cr-00271-LTS Document 1002 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                  No. 13-CR-271-LTS

WESLEY FRAME,                                                ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received Defendant Wesley Frame’s pro se motion for a reduction

in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), together with a request for the appointment of

counsel to assist him with that motion. As Mr. Frame’s motion includes sensitive medical

information, the Court will file a redacted version of the motion publicly on the docket, and file

the original, unredacted motion under seal; an unredacted copy of the motion will be provided to

the Government.

                 The Court grants Mr. Frame’s request for the appointment of counsel to assist him

with his motion for a reduction in sentence. Accordingly, it is hereby ORDERED that David

Bertan, Esq., is appointed as CJA counsel to represent Mr. Frame in connection with his

application to the Bureau of Prisons and, following exhaustion, to this Court, for a reduction in

sentence.

                 Because Mr. Frame has presented no evidence of having exhausted his

administrative requirements under 18 U.S.C. § 3582(c)(1)(A), the Court directs Mr. Frame,

through counsel, to supplement his motion with (1) evidence of having exhausted his

administrative remedies, and (2) any further briefing in support of his motion for a reduction in

sentence, by December 7, 2020. Within 14 days of Mr. Frame’s supplemental filing, the

Government is directed to file its response to Mr. Frame’s motion, which must include his BOP

FRAME - ORD RE MTN FOR COMPASSIONATE RELEASEV3.DOCX                        VERSION OCTOBER 26, 2020
                                                1
        Case 1:13-cr-00271-LTS Document 1002 Filed 10/26/20 Page 2 of 2




medical records. The Government may file under seal any medical records that are included in

the response, and sensitive medical information may be redacted from the response that is filed

on ECF. The unredacted originals must be filed with the Clerk’s Office with a copy of this

Order. A complete, unredacted courtesy copy of the Government’s response must be provided to

Defendant and emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov. Mr. Frame’s

reply to the Government’s response, if any, must be filed within seven days of the filing of the

Government’s response.

               Chambers will mail a copy of this order to Mr. Frame.

       SO ORDERED.

Dated: New York, New York
       October 26, 2020
                                                            _/s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
Copy mailed to:
Wesley Frame
Reg. No. 68608-054
FCI Petersburg Medium
Federal Correctional Institution
P.O. Box 1000
Petersburg, VA 23804




FRAME - ORD RE MTN FOR COMPASSIONATE RELEASEV3.DOCX                      VERSION OCTOBER 26, 2020
                                                2
